DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The proposed amendments were filed on May 10, 2021 by the applicant after a final office action was issued by the office on February 22, 2021.
In regard to claims 38 and 50, the proposed amendments added/modified limitations:
“determining a first communication object from the plurality of communication objects, wherein each communication object in the plurality of communication objects has a corresponding time stamp indicating a time of a last piece of historical interaction information between the communication object and the user, and wherein the corresponding time stamp is within a preset time period before a current time;” (as recited in claim 38 and substantially replicated in claim 50).
The amendment will not be entered because it raises new issues that would require further consideration and search.  An informal review of the amendment seemingly indicates that the proposed amendment would overcome the prior art Dong et al. (U.S. 2015/0312197 A1; herein referred to as Dong) in view of Korycki et al. (U.S. 2017/0068904 A1; herein referred to Korycki) but could introduce a new ground of rejection under 35 U.S.C. 103 as being unpatentable over the combination of Dong. Korycki, and in further view of Bhalia et al. (U.S. 2013/0054406 A1; herein referred to as Bhalia).  Bhalia is directed to a customer churn application which uses the historical interaction information of customers to determine a customer’s propensity to churn and correlates when it would be a time to communicate with a customer.   Bhalia discloses historical interaction information, a communication object (e.g. customer ID, and identification information), and the use of time stamps for each interaction, including comparing time stamps with a current time against a threshold (see Bhalia - ¶ 
If future prosecution of the instant application is desired, the applicant is advised to resubmit the proposed amendments, as well as any further modifications to the claims deemed useful to advance prosecution.  For example, it is suggested the applicant review Table 2 and the accompanying text described on ¶¶ [0090-0094] of the instant application that discloses more details as to how the “matching degree” is determined.  Such disclosure, if added to the independent claim language may distinguish the claimed invention from the cited prior art.

/JAMES N FIORILLO/               Examiner, Art Unit 2444